Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-16 and 19-22 are pending in this office action.

Applicant’s arguments, filed January 29, 2021, have been fully considered but they are moot in view of the new ground of rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (U.S. Patent Pub. No. 2002/0178385) in view of Kawamura et al. (U.S. Patent Pub. No. 2005/0179518).

Regarding claim 1, Dent et al. teaches a building or enclosure termination opening and/or closing apparatus comprising: a building or enclosure termination opening and/or closing device comprising an actuator that can be actuated by an actuation signal to allow or block access through a building or enclosure termination (paragraph 0002), a building or enclosure termination communication device configured to receive and/or transmit encrypted and/or signed messages (fig. 5 and paragraph 
Dent et al. does not teach wherein the authentication device is configured to calculate an individual user key for each first individual mobile user terminal from the device key and the user identification information by a unique code calculation, wherein the at least one first user terminal is configured to receive, during a registration phase, its individual user key per individual authentication device and to store the received individual user key in the memory.
Kawamura et al. teaches wherein the authentication device is configured to calculate an individual user key for each first individual mobile user terminal from the device key and the user identification information by a unique code calculation, wherein the at least one first user terminal is configured to receive, during a registration phase, its individual user key per individual authentication device and to store the received individual user key in the memory (fig. 1-2 and paragraph 0043-0044).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine supplying a key during a registration phase, as taught by Kawamura et al., with the method of Dent et al.  It would have been obvious for such modifications because supplying keys during registration is a secure way to prevent leaking of the key via transmission at a later time.

claim 2, Dent et al. teaches wherein at least one of the following: the at least one second user terminal is configured to encrypt messages using the temporary user key and send the messages encrypted to the building or enclosure termination communication device, and the authentication device is configured to generate the individual user key from the user identification information and the individual device key on receipt of a signed message and to use the individual user key to verify the message signed with the individual user key or with the temporary user key generated by the individual user key with regard to the authenticity and authorization of the user (paragraph 0018-0019).

Regarding claim 3, Dent et al. teaches wherein the authentication device repeatedly generates a temporary subkey which is valid only for a specific period of time or a specific action and sends the temporary subkey to a user terminal upon contact with the latter, the user terminal being designed to sign messages with the user key and the subkey (paragraph 0033).

Regarding claims 4, 11, and 20, Dent et al. teaches wherein the messages are signed by HMAC (paragraph 0003).

Regarding claims 5 and 13, Dent et al. as modified by Kawamura et al. teaches wherein the authentication device comprises a register in which the user identification information of authorized users is registered (see paragraph 0050 of Kawamura et al.).

Regarding claims 6 and 14, Dent et al. teaches wherein the registration of users is changeable or removable, or blockable or unblockable, by the first mobile user terminal (paragraph 0037-0039).

claims 7 and 15, Dent et al. as modified by Kawamura et al. teaches wherein registration of authorized users takes place by messages which are signed with a registration key which is to be entered or scanned into the first user terminal to be authorized and is stored in the authentication device (see paragraph 0050 of Kawamura et al.).

Regarding claims 8 and 16, Dent et al. teaches a method for operating a building or enclosure termination opening and/or closing device, the building or enclosure termination opening and/or closing device comprises an actuator that can be actuated by an actuation signal to allow or block access through a building or enclosure termination (paragraph 0002), a building or enclosure termination communication device configured to receive and/or transmit encrypted and/or signed messages (fig. 5 and paragraph 0021), and an individual authentication device for each building or enclosure termination opening and/or closing device which initiates the actuation signal on receipt of a valid authentication code generated from one or more code keys (fig. 4 and paragraph 0020), and the building or enclosure termination opening and/or closing device uses at least one first individual mobile user terminal which comprises a user terminal communication device configured to transmit and/or receive encrypted and/or signed messages, a memory configured to store at least one individual user key, and an encryption device configured to encrypt and/or sign messages with the at least one individual user key (fig. 2 and paragraph 0017).
Dent et al. does not teach a second group of operations of registering a user identification information for each authorized user who uses a first individual user terminal; calculating an individual user key per authorized user by means of a secret device key assigned to the individual authentication device and the assigned user identification information using a unique code calculation routine; and transmitting the individual user key to the assigned first individual mobile user terminal in the course of a registration phase.
Kawamura et al. teaches a second group of operations of registering a user identification information for each authorized user who uses a first individual user terminal; calculating an individual user key per authorized user by means of a secret device key assigned to the individual authentication device and the assigned user identification information using a unique code calculation routine; and transmitting the individual user key to the assigned first individual mobile user terminal in the course of a registration phase (fig. 1-2 and paragraph 0043-0044).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine registering a user, as taught by Kawamura et al., with the method of Dent et al.  It would have been obvious for such modifications because supplying keys during registration is a secure way to prevent leaking of the key via transmission at a later time.

Regarding claim 9, Dent et al. as modified by Kawamura et al. teaches further comprising: receiving a message signed with an individual or temporary user key via the building or enclosure termination communication device, calculating the individual user key from the user identification information and the secret device key, and verifying the sender and/or content of the message by the calculated individual user key (see paragraph 0065 of Kawamura et al.).

Regarding claims 10 and 19, Dent et al. teaches further comprising: generating a temporary subkey which is valid for a specified time period or a specified action, notifying the temporary subkey at the time of or before a contact between the communication devices, signing messages with the user key and the subkey, and repeating at least the generating with a new temporary subkey after the time period has expired or the action been completed (paragraph 0019).

claim 12, Dent et al. teaches wherein communication by the communication device occurs via Bluetooth (paragraph 0014).

Regarding claim 21, Dent et al. teaches at least one second individual mobile user terminal is provided which comprises a user terminal communication device configured to transmit and/or receive encrypted and/or signed messages, a memory configured to store at least one temporary user key, and an encryption device configured to encrypt and/or sign messages with the at least one temporary user key, wherein the first individual mobile user terminal is configured to receive or to generate from user defaults information about a time limit for temporary authentication of a second user and to generate from that information about the time limit and from the individual user key a temporary user key that includes information about the individual user key and the time limit and to forward the temporary user key to the at least one second individual mobile user terminal (paragraph 0019, 0023, and 0030).

Regarding claim 22, Dent et al. teaches providing at least one second individual mobile user terminal which comprises a user terminal communication device configured to transmit or receive encrypted and/or signed messages, a memory configured to store at least one temporary user key, and an encryption device configured to encrypt and/or sign messages with the at least one temporary user key; receiving or generating information about a time limit for temporary authentication of a second user by the first mobile user terminal; generating a temporary user key from the time limit information and the individual user key, the temporary user key including information about the individual user key and the time limit; forwarding the temporary user key from the first user terminal to the at least one second user terminal; and generating an individual temporary authentication code from the temporary user key by the second user terminal, so that the temporary authentication code includes information about the individual user key and the time limit; and initiating the actuation signal by the authentication .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433